        Case 1:18-cv-08231-AT-BCM Document 43 Filed 05/10/19 Page 1 of 1


                                                              ROCKEFELLER CENTER
                                                              1270 AVENUE OF THE AMERICAS
                                                              24TH FLOOR
            ~~~;                                              NEW YORK, NY 10020
                                                              T 212.307.5500 F 212.307.5598 www.Venable.com




                                                                   Jessie F. Beeber
May 10, 2019
                                                                   T 212.808.5677
                                                                   F 212.307.5598
By ECF                                                             jbeeber@venable.com


Honorable Barbara Moses
United States Magistrate Judge
United States District Court for the
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10017


Re:    Morgan Art Foundation Ltd. v. James Brannan as Personal Representative ofthe
       Estate ofRobert Indiana, No. 1:18-cv-08231

Dear Judge Moses:

        This firm is counsel to James W.Brannan, as the Personal Representative ofthe Estate of
Robert Indiana(the "Estate"), in the action referenced above. I am writing to inform the Court
that the ECF filing in this matter, Docket No. 42, was made in error.

        Pursuant to this Court's Order in the related case, No. 1:18-cv-04438, ECF Docket No.
171, we have reached out to counsel for Plaintiffs to ascertain their availability for a morning
conference the week of May 20,2019 to discuss the issues raised in the letter-motion, and we
will include such dates in the refiled letter-motion.

       Apologies for any inconvenience this has caused.

                                                            Respectfully,
                                                                                               1
                                                            ...             ~--                _, ~`          ~,,-
                                                                                              ,~
                                                            J,,~sie F. Beeber
                                                            '
                                                            ,!
cc:    All counsel ofrecord(by ECF)
